RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Amendments to claim 2, filed on 20 December 2021, have been entered in the above-identified application.  Claims 1-15 are pending, of which claims 1, 9, 10, 11, 13, 14, and 15 remain withdrawn from consideration as described on page 2 of the Office Action mailed on 25 June 2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 13 October 2021 and 01 March 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

WITHDRAWN REJECTIONS
The 35 U.S.C. § 103 rejection of claims 2-8 and 12 as over KR 10-2006-0067404A made of record on page 8, paragraph 11 of the office action mailed 20 September 2021 has been withdrawn due to Applicant’s amendment in the response filed 20 December 2021.  In particular, KR ‘404 requires the acrylic copolymer component of the adhesive to have a glass transition temperature in the range of -60 to -45 °C, which is outside of the presently claimed range.

NEW AND REPEATED REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-8 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Pat. 11,241,866.
	Regarding claim 2, claim 8 of the ‘866 patent recites a decorative sheet including a pressure-sensitive adhesive layer which comprises components (Q), (R), and (S) which are identical to components (B), (C), and (D) as claimed.  Component (P) is the same as claimed component (A) and has a glass transition temperature range of -50°C to -25°C which overlaps the claimed range.  Furthermore, claim 8 does not require additional components reactive to the (P) acrylic polymer, and does not specify a compound having two or more isocyanate groups in one molecule thereof.
Regarding claims 3-8, these properties are based upon the composition of the adhesive layer and thus are considered inherently met as the ‘866 patent recites the same adhesive layer composition as recited in claim 2.
	Regarding claim 12, Claim 8 of the ‘866 patent recites a door body containing the decorative sheet on a transparent resin sheet layer.

Claims 2-8 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending application no. 16/350,073.  The claims of the ‘073 application dated 17 November 2021 were considered.  Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons described below.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not yet been patented.
	Regarding claim 2, claim 3 of the ‘073 application recites a decorative sheet including a pressure-sensitive adhesive layer which comprises components (Q), (R), and (S) which are identical to components (B), (C), and (D) as claimed.  Component (P) is the same as claimed component (A) and has a glass transition temperature range of -50°C to -25°C which overlaps the claimed range.  Furthermore, claim 3 does not require additional components reactive to the (P) acrylic polymer, and does not specify a compound having two or more isocyanate groups in one molecule thereof.
	Regarding claims 3-8, these properties are based upon the composition of the adhesive layer and thus are considered inherently met as the ‘073 application recites the same adhesive layer composition as recited in claim 2.
Regarding claim 12, Claim 6 of the ‘073 application recites an article comprising the decorative sheet of claim 3.

RESPONSE TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 20 December 2021 regarding the 35 U.S.C. § 103 rejection of claims 2-8 and 12 of record over KR ‘404 have been considered and are persuasive.

Prior Art of Record
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sanderson (U.S. Pat. 4,077,926) teaches an acrylic pressure-sensitive adhesive with a glass transition temperature less than -15 °C and includes a crosslinker component having 2 or more epoxy groups.  However, Sanderson does not specify a silane coupling agent having epoxy groups, and does not also specify a polyvalent metal organic compound.
Yoneyama (WO 2014-157426A1, with U.S. Pub. 2016/0046840 and U.S. Pat. 10,030,174 as English language equivalents) describes an adhesive copolymer comprising an acrylic polymer with a glass transition temperature in the range of -60°C to +20°C combined with curing agents which may include a polyvalent epoxy compound and metal chelate crosslinker used in combination.  The reference also describes the use of isocyanate containing curing agents, but these are not required.  Yoneyama further describes epoxysilane coupling 
JP 2007-238853A teaches an adhesive composition which includes an acrylic resin with a glass transition temperature of -60°C to 0°C, an epoxy silane coupling agent, a glycidyl (i.e. epoxy-containing) curing agent having two or more epoxy groups, and may include a metal chelate curing agent such as a zirconium polyvalent metal combined with acetylacetone or ethyl acetoacetate.  No isocyanate-group-containing component is required.  However, JP ‘853 does require a ethyleneimine curing agent, which is a compound reactive with the acrylic polymer contained in the pressure-sensitive adhesive, which is outside the scope of the present claims.

Conclusion
All claims are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R WALSHON whose telephone number is (571)270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1759